                  Case 2:19-cv-01478 Document 1 Filed 09/13/19 Page 1 of 7



 1
 2
 3
 4
 5
 6
 7                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9
10   UNITED STATES OF AMERICA,                       NO.

11                         Plaintiff,
                                                            Complaint
12           v.

13
     LINDA WEBB,
14                         Defendant.
15
16          Plaintiff United States of America, on behalf of its agency, the United
17
     States Department of Education (Education), alleges the following in support of
18
     its Complaint against Defendant Linda Webb (Ms. Webb):
19
20                             I.         Parties and Nature of Action

21         1.       This is an action by the United States to collect student loan
22   debts from Ms. Webb under Education’s William D. Ford Federal Direct Loan
23
     Program. 20 U.S.C. §§ 1087a-1087j.; 34 C.F.R. Part 685.
24
                                    II.     Jurisdiction and Venue
25
26          2.      This Court has jurisdiction over this action under 28 U.S.C.

27   §§ 1331 & 1345.
28


     COMPLAINT - 1                                                   UNITED STATES ATTORNEY’S OFFICE
                                                                      700 STEWART STREET, SUITE 5220
     (USA v. Linda Webb)                                                     SEATTLE, WA 98101
                                                                             PHONE: 206-553-7970
                 Case 2:19-cv-01478 Document 1 Filed 09/13/19 Page 2 of 7



 1          3.      Venue is proper in the Western District of Washington under 28
 2
     U.S.C. § 1391 because Ms. Webb resides in Longview, Washington.
 3
                                         III.   Facts
 4
     Ms. Webb Received a $5,081.68 Direct Consolidation Loan from the U.S.
 5
         Department of Education and Signed a Promissory Note in 2001
 6
            4.      In 2001, Ms. Webb applied for and was granted a Federal Direct
 7
     Consolidation Loan from Education under the William D. Ford Federal Direct
 8
 9   Loan Program (Direct Loan Program) under Title IV, Part D of the Higher

10   Education Act of 1965, as amended, 20 U.S.C. 1087a et seq. (34 C.F.R. Part
11
     685). The Direct Consolidation Loan’s details are more particularly set out in
12
     Education’s Certificate of Indebtedness #1 OF 2, attached as Exhibit A.
13
            5.      On or about July 18, 2001, Ms. Webb signed a Promissory Note
14
15   (the 2001 Note) by which she promised, in exchange for her receipt of funds

16   from the Direct Loan Program, to repay the Federal Direct Consolidation Loan
17
     with interest, fees, and Education’s collection costs, including attorney’s fees.
18
     A true and correct copy of the signature page from the 2001 Note, which
19
     contains Ms. Webb’s promise to repay the amount borrowed, is attached as
20
21   Exhibit B.

22          6.      Through the Direct Loan Program, Education disbursed to Ms.
23
     Webb $5,081.68 on or about August 24, 2001, at 6.875 percent interest per
24
     annum.
25
     //
26
27   //

28   //


     COMPLAINT - 2                                                UNITED STATES ATTORNEY’S OFFICE
                                                                   700 STEWART STREET, SUITE 5220
     (USA v. Linda Webb)                                                  SEATTLE, WA 98101
                                                                          PHONE: 206-553-7970
                  Case 2:19-cv-01478 Document 1 Filed 09/13/19 Page 3 of 7



 1   Ms. Webb Received a $31,480.75 Direct Consolidation Loan from the U.S.
         Department of Education and Signed a Promissory Note in 2004
 2
 3          7. In 2004, Ms. Webb applied for and was granted a Federal Direct

 4   Consolidation Loan from Education under the Direct Loan Program under
 5
     Title IV, Part D of the Higher Education Act of 1965, as amended, 20 U.S.C.
 6
     1087a et seq. (34 C.F.R. Part 685). The Direct Consolidation Loan’s details
 7
     are more particularly set out in Education’s Certificate of Indebtedness #2 OF
 8
 9   2, attached as Exhibit C.

10          8.      On or about April 19, 2004, Ms. Webb signed a Promissory Note
11
     (the 2004 Note) by which she promised, in exchange for her receipt of funds
12
     from the Direct Loan Program, to repay the Federal Direct Consolidation Loan
13
     with interest, fees, and Education’s collection costs, including attorney’s fees.
14
15   A true and correct copy of the signature page from the 2004 Note, which

16   contains Ms. Webb’s promise to repay the amount borrowed, is attached as
17
     Exhibit D.
18
            9. Through the Direct Loan Program, Education disbursed to Ms. Webb
19
     $31,480.75 on or about July 12, 2004, at 4.375% interest per annum.
20
21                     Ms. Webb Defaulted on Both Promissory Notes
                      and Has Failed to Repay Her Debts to Education
22
            10.     On or about February 9, 2012, Ms. Webb defaulted on the 2001
23
24   Note by failing to make required payments.

25          11.     Pursuant to 34 C.F.R. § 685.202(b), a total of $2,020.03 in
26
     unpaid interest was capitalized and added to the principal balance of the loan
27
     taken in 2001. Exhibit A; 34 C.F.R. § 685.202(b) (2001) (historic versions of
28


     COMPLAINT - 3                                                UNITED STATES ATTORNEY’S OFFICE
                                                                   700 STEWART STREET, SUITE 5220
     (USA v. Linda Webb)                                                  SEATTLE, WA 98101
                                                                          PHONE: 206-553-7970
                  Case 2:19-cv-01478 Document 1 Filed 09/13/19 Page 4 of 7



 1   section 685.202 in effect in 2001 and 2004 are attached hereto as Exhibits E
 2
     and F, respectively).
 3
            12.     As of September 3, 2019, Ms. Webb owed Education $12,727.34
 4
     under the 2001 Note, comprised of $7,101.71 principal plus $5,625.63
 5
 6   interest. Additional interest accrues on the principal amount at the daily rate

 7   of $1.34. Exhibit A.
 8
            13.     On or about October 8, 2012, Ms. Webb defaulted on the 2004
 9
     Note by failing to make required payments.
10
            14.     Pursuant to 34 C.F.R. § 685.202(b), a total of $3,148.07 in
11
12   unpaid interest was capitalized and added to the principal balance of the loan

13   taken in 2004. Exhibit C; 34 C.F.R. § 685.202(b) (2004).
14
            15.     As of September 3, 2019, Ms. Webb owed Education $54,143.07
15
     on the Federal Direct Consolidation Loan taken in 2004, comprised of
16
     $34,628.82 principal plus $19,514.25 interest. Additional interest accrues on
17
18   the principal amount at the daily rate of $4.15. Exhibit C.

19          16.     Under the terms of the William D. Ford Federal Direct Loan
20
     Program, when Ms. Webb defaulted on the Promissory Notes, her entire
21
     outstanding principal balance and accrued interest became immediately due
22
     and payable. 34 C.F.R. § 685.211(d)(1) (2001 and 2004) (historic versions in
23
24   effect in 2001 and 2004 are attached hereto as Exhibits G and H,

25   respectively).
26
            17.     Under the terms of the Promissory Notes taken in 2001 and 2004,
27
     Ms. Webb agreed that, in the event of her default, she would pay Education’s
28


     COMPLAINT - 4                                                 UNITED STATES ATTORNEY’S OFFICE
                                                                    700 STEWART STREET, SUITE 5220
     (USA v. Linda Webb)                                                   SEATTLE, WA 98101
                                                                           PHONE: 206-553-7970
                  Case 2:19-cv-01478 Document 1 Filed 09/13/19 Page 5 of 7



 1   “collection costs including but not limited to attorney’s fees and court costs.”
 2
     Exhibits B & D, respectively.
 3
                           Count I – Breach of Contract (2001 Note)
 4
            18.      The United States incorporates all foregoing paragraphs of the
 5
 6   Complaint as if fully restated herein.

 7          19.     Ms. Webb formed a contract with Education when she signed the
 8
     2001 Note by which she promised, in exchange for her receipt of the funds
 9
     from the Direct Loan Program, to repay the Federal Direct Consolidation
10
     Loans with interest, fees, and Education’s collection costs, including
11
12   attorney’s fees.

13          20.     Ms. Webb materially breached the 2001 Note by failing to make
14
     payments on her Federal Direct Consolidation Loan debt taken in 2001 when
15
     due, and persisted in that failure to make any payments toward the loans on
16
     or about February 9, 2012.
17
18          21.     Ms. Webb’s material breach of the 2001 Note has caused the

19   United States to suffer damages in the amount of $12,740.74 as of September
20
     13, 2019; plus interest on the principal at the rate of $1.34 per day thereafter.
21
                           Count II – Breach of Contract (2004 Note)
22
            22.     The United States incorporates all foregoing paragraphs of the
23
24   Complaint as if fully restated herein.

25          23.     Ms. Webb formed a contract with Education when she signed the
26
     2004 Note by which she promised, in exchange for her receipt of the funds
27
     from the Direct Loan Program, to repay the Federal Direct Consolidation
28


     COMPLAINT - 5                                                UNITED STATES ATTORNEY’S OFFICE
                                                                   700 STEWART STREET, SUITE 5220
     (USA v. Linda Webb)                                                  SEATTLE, WA 98101
                                                                          PHONE: 206-553-7970
                  Case 2:19-cv-01478 Document 1 Filed 09/13/19 Page 6 of 7



 1   Loans with interest, fees, and Education’s collection costs, including
 2
     attorney’s fees.
 3
            24.      Ms. Webb materially breached the 2004 Note by faili
 4
            25.      ng to make payments on her Federal Direct Consolidation Loan
 5
 6   debt taken in 2004 when due, and persisted in that failure to make any

 7   payments toward the loans on or about October 8, 2012.
 8
            26.      Ms. Webb’s material breach of the 2004 Note has caused the
 9
     United States to suffer damages in the amount of $54,184.57 as of September
10
     13, 2019; plus interest on the principal at the rate of $4.15 per day thereafter.
11
12                                     Prayer for Relief

13           WHEREFORE, the United States respectfully requests that the Court
14
     enter judgment in its favor, as follows:
15
            a.       That Ms. Webb materially breached the 2001 and 2004 Notes by
16
     failing to make required payments;
17
18          b.       That, due to Ms. Webb’s material breach of the Promissory Notes,

19   Ms. Webb is currently liable in damages to the United States in the amount of
20
     $66,925.31 as follows:
21
                 •   For her material breach of the 2001 Note, Ms. Webb owes
22
                     $12,740.74, as of September 13, 2019; plus interest on the
23
24                   principal at the rate of $1.34 per day from September 14, 2019

25                   until the judgment date; plus post-judgment interest at the
26
                     statutory rate on and after the judgment date.
27
28


     COMPLAINT - 6                                                    UNITED STATES ATTORNEY’S OFFICE
                                                                       700 STEWART STREET, SUITE 5220
     (USA v. Linda Webb)                                                      SEATTLE, WA 98101
                                                                              PHONE: 206-553-7970
                 Case 2:19-cv-01478 Document 1 Filed 09/13/19 Page 7 of 7



 1               •   For her material breach of the 2004 Note, Ms. Webb owes
 2
                     $54,184.57, as of September 13, 2019; plus interest on the
 3
                     principal at the rate of $4.15 per day from September 14, 2019
 4
                     until the judgment date; plus post-judgment interest at the
 5
 6                   statutory rate on and after the judgment date.

 7          c.       That Ms. Webb is liable for Education’s collection costs, including
 8
     reasonable attorney’s fees and litigation costs; and
 9
            d.       All other relief in favor of the United States that the Court deems
10
     just and proper.
11
12          DATED this 13th day of September 2019.

13                               Respectfully submitted,
14
                                 BRIAN T. MORAN
15                               United States Attorney

16                               s/ Kyle A. Forsyth
                                 KYLE A. FORSYTH, WSBA # 34609
17
                                 Assistant United States Attorney
18                               United States Attorney’s Office
                                 700 Stewart Street, Suite 5220
19                               Seattle, Washington 98101-1271
                                 Phone: (206) 553-7970 /Fax: (206) 553-4067
20
                                 E-mail: Kyle.Forsyth@usdoj.gov
21
22
23
24
25
26
27
28


     COMPLAINT - 7                                                    UNITED STATES ATTORNEY’S OFFICE
                                                                       700 STEWART STREET, SUITE 5220
     (USA v. Linda Webb)                                                      SEATTLE, WA 98101
                                                                              PHONE: 206-553-7970
                                         Case 2:19-cv-01478 Document 1-1 Filed 09/13/19 Page 1 of 2
JS 44 (Rev. 09/19)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
UNITED STATES OF AMERICA,                                                                                    LINDA WEBB,

    (b) County of Residence of First Listed Plaintiff                                                         County of Residence of First Listed Defendant              Cowlitz County
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
Kyle Forsyth, U.S. Attorney's Office, 700 Stewart Street, Suite 5220,
Seattle, WA 98101; Ph#: (206) 553-7970


II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                        and One Box for Defendant)
’ 1    U.S. Government                ’ 3     Federal Question                                                                     PTF       DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         ’ 1       ’ 1       Incorporated or Principal Place       ’ 4     ’ 4
                                                                                                                                                         of Business In This State

’ 2    U.S. Government                ’ 4     Diversity                                              Citizen of Another State          ’ 2    ’    2   Incorporated and Principal Place    ’ 5     ’ 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                     Citizen or Subject of a           ’ 3    ’    3   Foreign Nation                      ’ 6     ’ 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                             Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                         BANKRUPTCY                    OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              ’ 625 Drug Related Seizure          ’ 422 Appeal 28 USC 158          ’ 375 False Claims Act
’   120 Marine                       ’   310 Airplane                 ’ 365 Personal Injury -              of Property 21 USC 881        ’ 423 Withdrawal                 ’ 376 Qui Tam (31 USC
’   130 Miller Act                   ’   315 Airplane Product               Product Liability        ’ 690 Other                               28 USC 157                       3729(a))
’   140 Negotiable Instrument                 Liability               ’ 367 Health Care/                                                                                  ’ 400 State Reapportionment
’   150 Recovery of Overpayment      ’   320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                ’ 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                              ’ 820 Copyrights                 ’ 430 Banks and Banking
’   151 Medicare Act                 ’   330 Federal Employers’             Product Liability                                            ’ 830 Patent                     ’ 450 Commerce
’   152 Recovery of Defaulted                 Liability               ’ 368 Asbestos Personal                                            ’ 835 Patent - Abbreviated       ’ 460 Deportation
        Student Loans                ’   340 Marine                         Injury Product                                                     New Drug Application       ’ 470 Racketeer Influenced and
        (Excludes Veterans)          ’   345 Marine Product                 Liability                                                    ’ 840 Trademark                        Corrupt Organizations
’   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY                         LABOR                     SOCIAL SECURITY                ’ 480 Consumer Credit
        of Veteran’s Benefits        ’   350 Motor Vehicle            ’ 370 Other Fraud              ’ 710 Fair Labor Standards          ’ 861 HIA (1395ff)                     (15 USC 1681 or 1692)
’   160 Stockholders’ Suits          ’   355 Motor Vehicle            ’ 371 Truth in Lending                Act                          ’ 862 Black Lung (923)           ’ 485 Telephone Consumer
’   190 Other Contract                       Product Liability        ’ 380 Other Personal           ’ 720 Labor/Management              ’ 863 DIWC/DIWW (405(g))               Protection Act
’   195 Contract Product Liability   ’   360 Other Personal                 Property Damage                 Relations                    ’ 864 SSID Title XVI             ’ 490 Cable/Sat TV
’   196 Franchise                            Injury                   ’ 385 Property Damage          ’ 740 Railway Labor Act             ’ 865 RSI (405(g))               ’ 850 Securities/Commodities/
                                     ’   362 Personal Injury -              Product Liability        ’ 751 Family and Medical                                                   Exchange
                                             Medical Malpractice                                            Leave Act                                                     ’ 890 Other Statutory Actions
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            ’ 790 Other Labor Litigation          FEDERAL TAX SUITS              ’ 891 Agricultural Acts
’   210 Land Condemnation            ’   440 Other Civil Rights         Habeas Corpus:               ’ 791 Employee Retirement           ’ 870 Taxes (U.S. Plaintiff      ’ 893 Environmental Matters
’   220 Foreclosure                  ’   441 Voting                   ’ 463 Alien Detainee                 Income Security Act                  or Defendant)             ’ 895 Freedom of Information
’   230 Rent Lease & Ejectment       ’   442 Employment               ’ 510 Motions to Vacate                                            ’ 871 IRS—Third Party                  Act
’   240 Torts to Land                ’   443 Housing/                       Sentence                                                            26 USC 7609               ’ 896 Arbitration
’   245 Tort Product Liability               Accommodations           ’ 530 General                                                                                       ’ 899 Administrative Procedure
’   290 All Other Real Property      ’   445 Amer. w/Disabilities -   ’ 535 Death Penalty                  IMMIGRATION                                                          Act/Review or Appeal of
                                             Employment                 Other:                       ’ 462 Naturalization Application                                           Agency Decision
                                     ’   446 Amer. w/Disabilities -   ’ 540 Mandamus & Other         ’ 465 Other Immigration                                              ’ 950 Constitutionality of
                                             Other                    ’ 550 Civil Rights                   Actions                                                              State Statutes
                                     ’   448 Education                ’ 555 Prison Condition
                                                                      ’ 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
’ 1 Original             ’ 2 Removed from                 ’ 3         Remanded from             ’ 4 Reinstated or       ’ 5 Transferred from     ’ 6 Multidistrict                  ’ 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                   Litigation -
                                                                                                                        (specify)                        Transfer                      Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           20 U.S.C. Section 1087a et seq.
VI. CAUSE OF ACTION Brief description of cause:
                                           Student loan default / Recovery of funds owed to the USA by defendant to DOE due to breach of contract
VII. REQUESTED IN     ’ CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                   CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                                  JURY DEMAND:         ’ Yes      ’ No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
09/13/2019                                                              /s/ Kyle Forsyth
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                          MAG. JUDGE

                 Print                               Save As...                                                                                                                  Reset
JS 44 Reverse (Rev. 09/19)     Case 2:19-cv-01478 Document 1-1 Filed 09/13/19 Page 2 of 2
                     INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                               Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a)    Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
         only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
         then the official, giving both name and title.
  (b)    County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
         time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
         condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)
  (c)    Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
         in this section "(see attachment)".

II.      Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
         in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
         United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
         United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
         Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
         to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
         precedence, and box 1 or 2 should be marked.
         Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
         citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
         cases.)

III.     Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
         section for each principal party.

IV.      Nature of Suit. Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature of suit code
         that is most applicable. Click here for: Nature of Suit Code Descriptions.

V.       Origin. Place an "X" in one of the seven boxes.
         Original Proceedings. (1) Cases which originate in the United States district courts.
         Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
         Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
         date.
         Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
         Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
         multidistrict litigation transfers.
         Multidistrict Litigation – Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
         Section 1407.
         Multidistrict Litigation – Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket.
         PLEASE NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to
         changes in statue.

VI.      Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
         statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

VII.     Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
         Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
         Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

VIII. Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
      numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.
                         Case 2:19-cv-01478 Document 1-2 Filed 09/13/19 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                     Western District
                                                    __________        of of
                                                               District  Washington
                                                                            __________

             UNITED STATES OF AMERICA                                )
                                                                     )
                                                                     )
                                                                     )
                            Plaintiff(s)                             )
                                                                     )
                                v.                                           Civil Action No.
                                                                     )
                         LINDA WEBB                                  )
                                                                     )
                                                                     )
                                                                     )
                           Defendant(s)                              )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)
                                           Linda Webb
                                           102 Clark Creek Road
                                           Longview, WA 98632




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                           BRIAN T. MORAN, United States Attorney for the Western District of Washington
                                           700 Stewart Street, Suite 5220, Seattle, Washington 98101
                                           Ph#: (206) 553-7970 - By: Kyle A. Forsyth, Assistant United States Attorney



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT


Date:
                                                                                          Signature of Clerk or Deputy Clerk
                           Case 2:19-cv-01478 Document 1-2 Filed 09/13/19 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
             Case 2:19-cv-01478 Document 1-3 Filed 09/13/19 Page 1 of 1



                                U. S. DEPARTMENT OF EDUCATION
                                   SAN FRANCISCO, CALIFORNIA

                            CERTIFICATE OF INDEBTEDNESS #1 OF 2

                                                             LINDA WEBB
                                                             102 CLARK CREEK RD
                                                             LONGVIEW, WA 98632
                                                             Account No. XXXXX7157

I certify that U.S. Department of Education records show that the BORROWER named above is indebted
to the United States in the amount stated below plus additional interest from 08/21/2019.

On or about 07/18/2001, the BORROWER executed a promissory note to secure a Direct Consolidation
loan from the U.S. Department of Education. This loan was disbursed for $5,081.68 on 08/24/2001 at
6.875 % interest per annum. The loan was made by the Department under the William D. Ford Federal
Direct Loan Program under Title IV, Part D of the Higher Education Act of 1965, as amended, 20 U.S.C.
1087a et seq. (34 C.F.R. Part 685). The Department demanded payment according to the terms of the
note, and the BORROWER defaulted on the obligation on 02/09/2012. Pursuant to 34 C.F.R. §
685.202(b), a total of $2,020.03 in unpaid interest was capitalized and added to the principal balance.

The Department has credited a total of $0.00 in payments from all sources, including Treasury
Department offsets, if any, to the balance. After application of these payments, the BORROWER now
owes the United States the following:

        Principal:                            $ 7,101.71

        Interest:                              $ 5,625.63

        Total debt as of 08/21/2019:           $ 12,727.34

Interest accrues on the principal shown here at the rate of $1.34 per day.

Pursuant to 28 U.S.C. § 1746(2), I certify under penalty of perjury that the foregoing is true and correct.


Executed on: 09/03/22019                                           ________________________
                                                                   Loan Analyst
                                                                   Litigation Support Unit
Case 2:19-cv-01478 Document 1-4 Filed 09/13/19 Page 1 of 1
             Case 2:19-cv-01478 Document 1-5 Filed 09/13/19 Page 1 of 1



                                U. S. DEPARTMENT OF EDUCATION
                                   SAN FRANCISCO, CALIFORNIA

                            CERTIFICATE OF INDEBTEDNESS #2 OF 2

                                                            LINDA WEBB
                                                            102 CLARK CREEK RD
                                                            LONGVIEW, WA 98632
                                                            Account No. XXXXX7157

I certify that U.S. Department of Education records show that the BORROWER named above is indebted
to the United States in the amount stated below plus additional interest from 08/21/2019.

On or about 04/19/2004, the BORROWER executed a promissory note to secure a Direct Consolidation
loan from the U.S. Department of Education. This loan was disbursed for $31,480.75 on 07/12/2004 at
4.375 % interest per annum. The loan was made by the Department under the William D. Ford Federal
Direct Loan Program under Title IV, Part D of the Higher Education Act of 1965, as amended, 20 U.S.C.
1087a et seq. (34 C.F.R. Part 685). The Department demanded payment according to the terms of the
note, and the BORROWER defaulted on the obligation on 10/08/2012. Pursuant to 34 C.F.R. §
685.202(b), a total of $3,148.07 in unpaid interest was capitalized and added to the principal balance.

The Department has credited a total of $0.00 in payments from all sources, including Treasury
Department offsets, if any, to the balance. After application of these payments, the BORROWER now
owes the United States the following:

        Principal:                            $ 34,628.82

        Interest:                             $ 19,514.25

        Total debt as of 08/21/2019:          $ 54,143.07

Interest accrues on the principal shown here at the rate of $4.15 per day.

Pursuant to 28 U.S.C. § 1746(2), I certify under penalty of perjury that the foregoing is true and correct.


Executed on: 09/03/2019                                            ________________________
                                                                   Loan Analyst
                                                                   Litigation Support Unit
Case 2:19-cv-01478 Document 1-6 Filed 09/13/19 Page 1 of 1
Case 2:19-cv-01478 Document 1-7 Filed 09/13/19 Page 1 of 3

Off. of Postsecondary Educ., Education                                           § 685.202
Loan under the procedures specified in          points, but does not exceed 8.25 per-
§ 685.220.                                      cent.
(Authority: 20 U.S.C. 1087a et seq., 1091a)        (B) During all other periods. The inter-
                                                est rate during any twelve-month pe-
[64 FR 58965, Nov. 1, 1999, as amended at 65    riod beginning on July 1 and ending on
FR 65629, Nov. 1, 2000]                         June 30 is determined on the June 1 im-
                                                mediately preceding that period. The
§ 685.202 Charges for which Direct
    Loan Program borrowers are re-              interest rate is equal to the bond
    sponsible.                                  equivalent rate of 91-day Treasury bills
                                                auctioned at the final auction held
  (a) Interest-(1) Interest rate for Direct     prior to that June 1 plus 2.3 percentage
Subsidized Loans and Direct Unsubsidized        points, but does not exceed 8.25 per-
Loans. (i) Loans first disbursed before         cent.
July 1, 1995. During all periods, the in-
                                                   (2) Interest rate for Direct PLUS Loans.
terest rate during any twelve-month
                                                (i) Loans first disbursed before July 1,
period beginning on July 1 and ending
on June 30 is determined on the June 1          1998. (A) Interest rates for periods ending
immediately preceding that period.              before July 1, 2001. During all periods,
                                                the interest rate during any twelve-
The interest rate is equal to the bond
                                                month period beginning on July 1 and
equivalent rate of 91-day Treasury bills
auctioned at the final auction held             ending on June 30 is determined on the
prior to that June 1 plus 3.1 percentage        June 1 preceding that period. The in-
points, but does not exceed 8.25 per-           terest rate is equal to the bond equiva-
                                                lent rate of 52-week Treasury bills auc-
cent.
  (ii) Loans first disbursed on or after        tioned at the final auction held prior to
                                                that June 1 plus 3.1 percentage points,
July 1, 1995 and before July 1, 1998. (A)
During the      in-school,    grace, and        but does not exceed 9 percent.
deferment periods. The interest rate dur-          (B) Interest rates for periods beginning
                                               .on or after July 1, 2001. During all peri-
ing any twelve-month period beginning
on July 1 and ending on June 30 is de-          ods, the interest rate during any
termined on the June 1 immediately              twelve-month period beginning on July
preceding that period. The interest             1 and ending on June 30 is determined
rate is equal to the bond equivalent            on the June 26 preceding that period.
rate of 91-day Treasury bills auctioned         The interest rate is equal to the week-
at the final auction held prior to that         ly average 1-year constant maturity
June 1 plus 2.5 percentage points, but          Treasury yield, as published by the
does not exceed 8.25 percent.                   Board of Governors of the Federal Re-
  (B) During all other periods. The inter-      serve System, for the last calendar
est rate during any twelve-month pe-            week ending on or before that June 26
riod beginning on July 1 and ending on          plus 3.1 percentage points, but does not
June 30 is determined on the June 1 im-         exceed 9 percent.
mediately preceding that period. The               (ii) Loans first disbursed on or after
interest rate is equal to the bond              July 1, 1998. During all periods, the in-
equivalent rate of 91-day Treasury bills        terest rate during any twelve-month
auctioned at the final auction held             period beginning on July 1 and ending
prior to that June 1 plus 3.1 percentage        on June 30 is determined on the June 1
points, but does not exceed 8.25 per-           preceding that period. The interest
cent.                                           rate is equal to the bond equivalent
  (iii) Loans first disbursed on or after       rate of 91-day Treasury bills auctioned
July 1, 1998. (A) During the in-school,         at the final auction held prior to that
grace, and deferment periods. The inter-        June 1 plus 3.1 percentage points, but
est rate during any twelve-month pe-            does not exceed 9 percent.
riod beginning on July 1 and ending on             (3) Interest rate of Direct Consolidation
June 30 is determined on the June 1 im-         Loans. (i) Interest rate for Direct Sub-
mediately preceding that period. The            sidized Consolidation Loans and Direct
interest rate is equal to the bond              Unsubsidized Consolidation Loans. (A)
equivalent rate of 91-day Treasury bills        Loans first disbursed before July 1, 1995.
auctioned at the final auction held             The interest rate is the rate estab-
prior to that June 1 plus 1.7 percentage        lished for Direct Subsidized Loans and
Case 2:19-cv-01478 Document 1-7 Filed 09/13/19 Page 2 of 3

§ 685.202                                              34 CFR Ch. VI (7-1-01 Edition)
Direct Unsubsidized Loans in para-               (C) Loans for which the consolidation
graph (a)(1)(i) of this section.              application is received by the Secretary on
  (B) Loans first disbursed on or after       or after October 1, 1998 and before Feb-
July 1, 1995 and before July 1, 1998. The     ruary 1, 1999. During all periods, the in-
interest rate is the rate established for     terest rate during any twelve-month
Direct Subsidized Loans and Direct Un-        period beginning on July 1 and ending
subsidized Loans in paragraph (a)(1)(ii)      on June 30 is determined on the June 1
of this section.                              immediately preceding that period.
  (C) Loans for which the first disburse-     The interest rate is equal to the bond
ment is made on or after July 1, 1998 and     equivalent rate of 91-day Treasury bills
prior to October 1, 1998, and loans for       auctioned at the final auction held
which the disbursement is made on or          prior to that June 1 plus 2.3 percentage
after October 1, 1998 for which the con-      points, but does not exceed 8.25 per-
solidation application was received by the    cent.
Secretary before October 1, 1998. The in-        (D) Loans for which the consolidation
terest rate is the rate established for       application is received by the Secretary on
Direct Subsidized Loans and Direct Un-        or after February 1, 1999. During all peri-
                                              ods, the interest rate is based on the
subsidized Loans in paragraph (a)(1)(iii)
                                              weighted average of the interest rates
of this section.
                                              on the loans being consolidated, round-
  (D) Loans for which the consolidation
                                              ed to the nearest higher one-eighth of
applicationis received by the Secretary on
                                              one percent, but does not exceed 8.25
or after October 1, 1998 and before Feb-      percent.
ruary 1, 1999. During all periods, the in-
                                                 (b) Capitalization. (1) The Secretary
terest rate during any twelve-month           may add unpaid accrued interest to the
period beginning on July 1 and ending
                                              borrower's unpaid principal balance.
on June 30 is determined on the June 1        This increase in the principal balance
immediately preceding that period.            of a loan is called "capitalization."
The interest rate is equal to the bond           (2) For a Direct Unsubsidized Loan or
equivalent rate of 91-day Treasury bills      a Direct Unsubsidized Consolidation
auctioned at the final auction held           Loan that qualifies for a grace period,
prior to that June 1 plus 2.3 percentage      the Secretary capitalizes the unpaid in-
points, but does not exceed 8.25 per-         terest that accrues on the loan when'
cent.                                         the borrower enters repayment.
  (E) Loans for which the consolidation          (3) Notwithstanding § 685.208(g)(5) and
application is received by the Secretary on   §685.209(d)(3), for a Direct Loan not eli-
or after February1, 1999. During all peri-    gible for interest subsidies during peri-
ods, the interest rate is based on the        ods of deferment, and for all Direct
weighted average of the interest rates        Loans during periods of forbearance,
on the loans being consolidated, round-       the Secretary capitalizes the unpaid in-
ed to the nearest higher one-eighth of        terest that has accrued on the loan
one percent, but does not exceed 8.25         upon the expiration of the deferment or
percent.                                      forbearance.
  (ii) Interest rate for Direct PLUS Con-        (4) Except as provided in paragraph
solidation Loans. (A) Loans first dis-        (b)(3)    of    this   section    and    in
bursed before July 1, 1998. The interest      §685.208(g)(5),   and §685.209(d)(3), the
rate is the rate established for Direct       Secretary annually capitalizes unpaid
PLUS Loans in paragraph (a)(2)(i) of          interest when the borrower is paying
this section.                                 under the alternative or income con-
  (B) Loans for which the first disburse-     tingent repayment plans and the bor-
ment is made on or after July 1, 1998 and     rower's scheduled payments do not
prior to October 1, 1998, and loans for       cover the interest that has accrued on
which the disbursement is made on or          the loan.
after October 1, 1998 for which the con-         (5) The Secretary may capitalize un-
solidation application was received by the    paid interest when the borrower de-
Secretary before October 1, 1998. The in-     faults on the loan.
terest rate is the rate established for          (c) Loan fee for Direct Subsidized, Di-
Direct PLUS Loans in paragraph                rect Unsubsidized, and Direct PLUS
(a)(2)(ii) of this section.                   Loans. The Secretary-
Case 2:19-cv-01478 Document 1-7 Filed 09/13/19 Page 3 of 3

Off. of Postsecondary Educ., Education                                             § 685.203
   (1)(i) Charges a borrower a loan fee     tion of a required installment payment
not to exceed four percent of the prin-     within 30 days after it is due.
cipal amount of the loan on a Direct           (e)(1) Collection charges before default.
Subsidized or Direct Unsubsidized           Notwithstanding       any provision         of
Loan; and                                   State law, the Secretary may require
   (ii) Charges a borrower a loan fee of    that the borrower or any endorser pay
four percent of the principal amount of     costs incurred by the Secretary or the
the loan on a Direct PLUS Loan.             Secretary's agents in collecting in-
   (2) Deducts the loan fee from the pro-   stallments not paid when due. These
ceeds of the loan;                          charges do not include routine collec-
   (3) In the case of a loan disbursed in   tion costs associated with preparing
multiple installments, deducts a pro        letters or notices or with making per-
rated portion of the fee from each dis-     sonal contacts with the borrower (e.g.,
bursement; and                              local     and   long-distance     telephone
   (4) Applies to a borrower's loan bal-    calls).
ance the portion of the loan fee pre-          (2) Collection charges after default. If a
viously deducted from the loan that is      borrower defaults on a Direct Loan, the
attributable to any portion of the loan     Secretary assesses collection costs on
that is-                                    the basis of 34 CFR 30.60.
   (i) Repaid or returned within 120 days
of disbursement, unless-                    (Authority: 20 U.S.C. 1087a   et seq., 1091a)
   (A) The borrower has no Direct Loans     [59 FR 61690, Dec. 1, 1994,   as amended at 61
in repayment status and has requested,      FR 29900, June 12, 1996; 62   FR 63434, Nov. 28,
in writing, that the repaid or returned     1997; 64 FR 46254, Aug. 24,   1999; 66 FR 34765,
funds be used for a different purpose; or   June 29, 2001]
   (B) The borrower has a Direct Loan
in repayment status, in which case the      § 685.203 Loan limits.
payment is applied in accordance with          (a) Direct Subsidized Loans. (1) In the
§685.211(a) unless the borrower has re-     case of an undergraduate student who
quested, in writing, that the repaid or     has not successfully completed the
returned funds be applied as a cancella-    first year of a program of under-
tion of all or part of the loan; or         graduate education, the total amount
  (ii) Returned by a school in order to     the student may borrow for any aca-
comply with the Act or with applicable      demic year of study under the Federal
regulations.                                Direct Stafford/Ford Loan Program in
  (d) Late charge. (1) The Secretary        combination with the Federal Stafford
may require the borrower to pay a late      Loan Program may not exceed the fol-
charge of up to six cents for each dollar   lowing:
of each installment or portion thereof         (i) $2,625 for a program of study of at
that is late under the circumstances        least a full academic year in length.
described in paragraph (d)(2) of this          (ii) For a one-year program of study
section.                                    with less than a full academic year re-
  (2) The late charge may be assessed if    maining, the amount that is the same
the borrower fails to pay all or a por-     ratio to $2,625 as the-



         Number of semester, trimester, quarter, or clock hours enrolled
      Number of semester, trimester, quarter, or clock hours in academic year.

  (iii) For a program of study that is      length, the amount that is the same
less than a full academic year in           ratio to $2,625 as the lesser of the-
Case 2:19-cv-01478 Document 1-8 Filed 09/13/19 Page 1 of 3
Off. of Postsecondary Educ., Education                                         §685.202
the terms and conditions of both Direct        June 30 is determined on the June 1 im-
Consolidation Loans and the types of           mediately preceding that period. The
loans that may be consolidated.                interest rate is equal to the bond
   (2) Once the applicant has submitted        equivalent rate of 91-day Treasury bills
the completed application and promis-          auctioned at the final auction held
sory note to the Servicer, the Sec-            prior to that June 1 plus 1.7 percentage
retary makes the Direct Consolidation          points, but does not exceed 8.25 per-
Loan under the procedures specified in         cent.
§ 685.220.                                        (B) During all other periods. The inter-
(Authority: 20 U.S.C. 1087a et seq., 1091a)    est rate during any twelve-month pe-
[64 FR 58965, Nov. 1, 1999, as amended at 65   riod beginning on July 1 and ending on
FR 65629, Nov. 1, 2000]                        June 30 is determined on the June 1 im-
                                               mediately preceding that period. The
§ 685.202 Charges for which Direct             interest rate is equal to the bond
      Loan Program borrowers are re-           equivalent rate of 91-day Treasury bills
      sponsible.                               auctioned at the final auction held
   (a) Interest-(1) Interest rate for Direct   prior to that June 1 plus 2.3 percentage
Subsidized Loans and Direct Unsubsidized       points, but does not exceed 8.25 per-
Loans. (i) Loans first disbursed before        cent.
July 1, 1995. During all periods, the in-         (2) Interest rate for Direct PLUS Loans.
terest rate during any twelve-month            (i) Loans first disbursed before July 1,
period beginning on July 1 and ending
                                               1998. (A) Interest rates for periods ending
on June 30 is determined on the June 1
                                               before July 1, 2001. During all periods,
immediately preceding that period.
The interest rate is equal to the bond         the interest rate during -any twelve-
equivalent rate of 91-day Treasury bills       month period beginning on July 1 and
auctioned at the final auction held            ending on June 30 is determined on the
prior to that June 1 plus 3.1 percentage       June I preceding that period. The in-
points, but does not exceed 8.25 per-          terest rate is equal to the bond equiva-
cent.                                          lent rate of 52-week Treasury bills auc-
   (ii) Loans first disbursed on or after      tioned at the final auction held prior to
July 1, 1995 and before July 1, 1998. (A)      that June 1 plus 3.1 percentage points,
During the       in-school, grace,      and    but does not exceed 9 percent.
deferment periods. The interest rate dur-         (B) Interest rates for periods beginning
ing any twelve-month period beginning          on or after July 1, 2001. During all peri-
on July 1 and ending on June 30 is de-         ods, the interest rate during any
termined on the June 1 immediately             twelve-month period beginning on July
preceding that period. The interest            1 and ending on June 30 is determined
rate is equal to the bond equivalent           on the June 26 preceding that period.
rate of 91-day Treasury bills auctioned        The interest rate is equal to the week-
at the final auction held prior to that        ly average 1-year constant maturity
June 1 plus 2.5 percentage points, but
                                               Treasury yield, as published by the
does not exceed 8.25 percent.                  Board of Governors of the Federal Re-
   (B) During all other periods. The inter-
                                               serve System, for the last calendar
est rate during any twelve-month pe-
                                               week ending on or before that June 26
riod beginning on July 1 and ending on
                                               plus 3.1 percentage points, but does not
June 30 is determined on the June 1 im-
mediately preceding that period. The           exceed 9 percent.
interest rate is equal to the bond                (ii) Loans first disbursed on or after
equivalent rate of 91-day Treasury bills       July 1, 1998. During all periods, the in-
auctioned at the final auction held            terest rate during any twelve-month
prior to that June 1 plus 3.1 percentage       period beginning on July 1 and ending
points, but does not exceed 8.25 per-          on June 30 is determined on the June 1
cent.                                          preceding that period. The interest
   (iii) Loans first disbursed on or after     rate is equal to the bond equivalent
July 1, 1998. (A) During the in-school,        rate of 91-day Treasury bills auctioned
grace, and deferment periods. The inter-       at the final auction held prior to that
est rate during any twelve-month pe-           June 1 plus 3.1 percentage points, but
riod beginning on July 1 and ending on         does not exceed 9 percent.
 Case 2:19-cv-01478 Document 1-8 Filed 09/13/19 Page 2 of 3
§ 685.202                                                34 CFR Ch. VI (7-1-04 Edition)
   (3) Interest rate of Direct Consolidation    after October 1, 1998 for which the con-
 Loans-(i) Interest rate for Direct Sub-        solidation applicationwas received by the
sidized Consolidation Loans and Direct          Secretary before October 1, 1998. The in-
 Unsubsidized Consolidation Loans. (A)          terest rate is the rate established for
 Loans first disbursed before July 1, 1995.     Direct PLUS Loans in            paragraph
The interest rate is the rate estab-            (a)(2)(ii) of this section.
lished for Direct Subsidized Loans and            (C) Loans for which the consolidation
Direct Unsubsidized Loans in para-              applicationis received by the Secretary on
graph (a)(1)(i) of this section.                or after October 1, .1998 and before Feb-
   (B) Loans first disbursed on or after        ruary 1, 1999. During all periods, the in-
July 1, 1995 and before July 1, 1998. The       terest rate during any twelve-month
interest rate is the rate established for       period beginning on July 1 and ending
Direct Subsidized Loans and Direct Un-          on June 30 is determined on the June 1
subsidized Loans in paragraph (a)(1)(ii)        immediately preceding that period.
of this section.                                The interest rate is equal to the bond
   (C) Loans for which the first disburse-      equivalent rate of 91-day Treasury bills
ment is made on or after July 1, 1998 and       auctioned at the final auction held
prior to October 1, 1998, and loans for        prior to that June 1 plus 2.3 percentage
which the disbursement is made on or           points, but does not exceed 8.25 per-
after October 1, 1998 for which the con-        cent.
solidation application was received by the        (D) Loans for which the consolidation
Secretary before October 1, 1998. The in-      applicationis received by the Secretary on
terest rate is the rate established for         or after February1, 1999. During all peri-
Direct Subsidized Loans and Direct Un-          ods, the interest rate is based on the
subsidized Loans in paragraph (a)(1)(iii)      weighted average of the interest rates
of this section.                               on the loans being consolidated, round-
   (D) Loans for which the consolidation       ed to the nearest higher one-eighth of
applicationis received by the Secretary on     one percent, but does not exceed 8.25
or after October 1, 1998 and before Feb-       percent.
ruary 1, 1999. During all periods, the in-        (b) Capitalization. (1) The Secretary
terest rate during any twelve-month            may add unpaid accrued interest to the
period beginning on July 1 and ending          borrower's unpaid principal balance.
on June 30 is determined on the June 1         This increase in the principal balance
immediately preceding that period.             of a loan is called "capitalization."
The interest rate is equal to the bond            (2) For a Direct Unsubsidized Loan or
equivalent rate of 91-day Treasury bills       a Direct Unsubsidized Consolidation
auctioned at the final auction held            Loan that qualifies for a grace period,
prior to that June 1 plus 2.3 percentage       the Secretary capitalizes the unpaid in-
points, but does not exceed 8.25 per-          terest that accrues on the loan when
cent.                                          the borrower enters repayment.
  (E) Loans for which the consolidation           (3) Notwithstanding §685.208(g)(5) and
applicationis received by the Secretary on     § 685.209(d)(3), for a Direct Loan not eli-
or after February1, 1999. During all peri-     gible for interest subsidies during peri-
ods, the interest rate is based on the         ods of deferment, and for all Direct
weighted average of the interest rates         Loans during periods of forbearance,
on the loans being consolidated, round-        the Secretary capitalizes the unpaid in-
ed to the nearest higher one-eighth of         terest that has accrued on the loan
one percent, but does not exceed 8.25          upon the expiration of the deferment or
percent.                                       forbearance.
  (ii) Interest rate for Direct PLUS Con-         (4) Except as provided in paragraph
solidation Loans. (A) Loans first dis-         (b)(3)     of    this    section  and    in
bursed before July 1, 1998. The interest       §685.208(g)(5),    and §685.209(d)(3), the
rate is the rate established for Direct        Secretary annually capitalizes unpaid
PLUS Loans in paragraph (a)(2)(i) of           interest when the borrower is paying
this section.                                  under the alternative or income con-
  (B) Loans for which the first disburse-      tingent repayment plans and the bor-
ment is made on or after July 1, 1998 and      rower's scheduled payments do not
prior to October 1, 1998, and loans for        cover the interest that has accrued on
which the disbursement is made on or           the loan.
Case 2:19-cv-01478 Document 1-8 Filed 09/13/19 Page 3 of 3
Off. of Postsecondary Educ., Education                                           § 685.203
  (5) The Secretary may capitalize un-        (2) The late charge may be assessed if
paid interest when the borrower de-         the borrower fails to pay all or a por-
faults on the loan.                         tion of a required installment payment
  (c) Loan fee for Direct Subsidized, Di-   within 30 days after it is due.
rect Unsubsidized, and Direct PLUS            (e)(1) Collection charges before default.
Loans. The Secretary-                       Notwithstanding       any provision       of
  (1)(i) Charges a borrower a loan fee      State law, the Secretary may require
not to exceed four percent of the prin-     that the borrower or any endorser pay
cipal amount of the loan on a Direct        costs incurred by the Secretary or the
Subsidized or Direct Unsubsidized           Secretary's agents in collecting in-
Loan; and
  (ii) Charges a borrower a loan fee of     stallments not paid when due. These
four percent of the principal amount of     charges do not include routine collec-
the loan on a Direct PLUS Loan.             tion costs associated with preparing
  (2) Deducts the loan fee from the pro-    letters or notices or with making per-
ceeds of the loan;                          sonal contacts with the borrower (e.g.,
  (3) In the case of a loan disbursed in    local    and   long-distance    telephone
multiple installments, deducts a pro        calls).
rated portion of the fee from each dis-       (2) Collection charges after default. If a
bursement; and                              borrower defaults on a Direct Loan, the
  (4) Applies to a borrower's loan bal-     Secretary assesses collection costs on
ance the portion of the loan fee pre-       the basis of 34 CFR 30.60.
viously deducted from the loan that is
attributable to any portion of the loan     (Authority: 20 U.S.C. 1087a et seq., 1091a)
that is-                                    [59 FR 61690, Dec. 1, 1994, as amended at 61
  (i) Repaid or returned within 120 days    FR 29900, June 12, 1996; 62 FR 63434, Nov. 28,
of disbursement, unless-                    1997; 64 FR 46254, Aug. 24, 1999; 66 FR 34765,
  (A) The borrower has no Direct Loans      June 29, 2001]
in repayment status and has requested,
in writing, that the repaid or returned     § 685.203   Loan limits.
funds be used for a different purpose; or     (a) Direct Subsidized Loans. (1) In the
  (B) The borrower has a Direct Loan        case of an undergraduate student who
in repayment status, in which case the      has not successfully completed the
payment is applied in accordance with       first year of a program of under-
§685.211(a) unless the borrower has re-     graduate education, the total amount
quested, in writing, that the repaid or     the student may borrow for any aca-
returned funds be applied as a cancella-
                                            demic year of study under the Federal
tion of all or part of the loan; or
  (ii) Returned by a school in order to     Direct Stafford/Ford Loan Program in
comply with the Act or with applicable      combination with the Federal Stafford
regulations.                                Loan Program may not exceed. the fol-
  (d) Late charge. (1) The Secretary        lowing:
may require the borrower to pay a late        (i) $2,625 for a program of study of at
charge of up to six cents for each dollar   least a full academic year in length.
of each installment or portion thereof        (ii) For a one-year program of study
that is late under the circumstances        with less-than a full academic year re-
described in paragraph (d)(2) of this       maining, the amount-that is the same
section.                                    ratio to $2,625 as the-


         Number of semester, trimester, quarter, or clock hours enrolled
      Number of semester, trimester, quarter, or clock hours in academic.year.

  (iii) For a program .of study that is     length, the amount that is the same
less than a full academic year in           ratio to $2,625 as the lesser of the-




      203-131   D-27
 Case 2:19-cv-01478 Document 1-9 Filed 09/13/19 Page 1 of 2

Off. of Postsecondary Educ., Education                                          §685.211
  (2) If a borrower does not select a re-          (3) If a prepayment equals or exceeds
payment plan, the Secretary des-                the monthly repayment amount under
ignates the standard repayment plan             the borrower's repayment plan, the
described in §685.208(b) for the bor-           Secretary-
rower.                                             (i) Applies the prepaid amount ac-
  (b) Changing repayment plans. (1) A           cording to paragraph (a)(1) of this sec-
borrower may change repayment plans             tion;
at any time after the loan has entered             (ii) Advances the due date of the next
repayment by notifying the Secretary.           payment unless the borrower requests
However, a borrower who is repaying a           otherwise; and
defaulted loan under the income con-               (iii) Notifies the borrower of any re-
tingent      repayment      plan   under       vised due date for the next payment.
§685.211(c)(3)(ii) may not change to an-           (4) If a prepayment is less than the
other repayment plan unless-                   monthly repayment amount, the Sec-
  (i) The borrower was required to and         retary applies the prepayment accord-
did make a payment under the income            ing to paragraph (a)(1) of this section.
contingent repayment plan in each of               (b) Repayment incentives. To encour-
the prior three (3) months; or                 age on-time repayment, the Secretary
  (ii) The borrower was not required to        may reduce the interest rate for a bor-
make payments but made three reason-           rower who repays a loan under a sys-
able and affordable payments in each           tem or on a schedule that meets re-
of the prior three months; and                 quirements specified by the Secretary.
  (iii) The borrower makes and the Sec-            (c) Refunds and returns of title IV,
retary approves a request to change            HEA program funds from schools. The
plans.                                          Secretary applies any refund or return
  (2)(i) A borrower may not change to a        of title IV, HEA program funds that
repayment plan that has a maximum              the Secretary receives from a school
repayment period of less than the num-         under §668.22 against the borrower's
ber of years the loan has already been         outstanding principal and notifies the
in repayment, except that a borrower           borrower of the refund or return.
may change to the income contingent               (d) Default. (1) Acceleration. If a bor-
repayment plan at any time.                    rower defaults on a Direct Loan, the
  (ii) If a borrower changes plans, the        entire unpaid balance and accrued in-
repayment period is the period pro-            terest are immediately due and pay-
vided under the borrower's new repay-          able.
ment plan, calculated from the date               (2) Collection charges. If a borrower
the loan initially entered repayment.          defaults on a Direct Loan, the Sec-
However, if a borrower changes to the          retary assesses collection charges in
income contingent repayment plan, the          accordance with § 685.202(e).
repayment period is calculated as de-             (3) Collection of a defaulted loan. (i)
scribed in § 685.209(c)(4).                    The Secretary may take any action au-
                                               thorized by law to collect a defaulted
(Authority: 20 U.S.C. 1087a et seq.)           Direct Loan including, but not limited
[59 FR 61690, Dec. 1, 1994, as amended at 65   to, filing a lawsuit against the bor-
FR 65629, Nov. 1, 2000]                        rower, reporting the default to na-
                                               tional credit bureaus, requesting the
§ 685.211 Miscellaneous         repayment      Internal Revenue Service to offset the
     provisions.
                                               borrower's Federal income tax refund,
   (a) Payment application and prepay-         and garnishing the borrower's wages.
ment. (1) The Secretary applies any               (ii) If a borrower defaults on a Direct
payment first to any accrued charges           Subsidized Loan, a Direct Unsubsidized
and collection costs, then to any out-         Loan, a Direct Unsubsidized Consolida-
standing interest, and then to out-            tion Loan or a Direct Subsidized Con-
standing principal.                            solidation Loan, the Secretary may
  (2) A borrower may prepay all or part        designate the income contingent re-
of a loan at any time without penalty.         payment plan for the borrower.
If a borrower pays any amount in ex-              (e) Ineligible borrowers. (1) The Sec-
cess of the amount due, the excess             retary determines that a borrower is
amount is a prepayment.                        ineligible if, at the time the loan was
 Case 2:19-cv-01478 Document 1-9 Filed 09/13/19 Page 2 of 2

§ 685.212                                                   34 CFR Ch. VI (7-1-01 Edition)
made and without the school's or the                any further payments on the loan
 Secretary's knowledge, the borrower                based on an original or certified copy
(or the student on whose behalf a par-              of the borrower's (or student's in the
ent borrowed) provided false or erro-               case of a Direct PLUS loan) death cer-
neous information or took actions that              tificate.
caused the borrower or student-                        (2) If an original or certified copy of
   (i) To receive a loan for which the              the death certificate is not available,
borrower is wholly or partially ineli-              the Secretary discharges the loan only
gible;                                              based on other reliable documentation
   (ii) To receive interest benefits for            that establishes, to the Secretary's sat-
which the borrower was ineligible; or               isfaction, that the borrower (or stu-
   (iii) To receive loan proceeds for a pe-         dent) has died. The Secretary dis-
riod of enrollment for which the bor-               charges a loan based on documentation
rower was not eligible.                             other than an original or certified copy
   (2) If the Secretary makes the deter-            of the death certificate only under ex-
mination described in paragraph (e)(1)              ceptional circumstances and on a case-
of this section, the Secretary sends an             by-case basis.
ineligible borrower a demand letter                    (b) Total and permanent disability. (1)
that requires the borrower to repay                 If the Secretary receives acceptable
some or all of a loan, as appropriate.              documentation that a borrower has be-
The demand letter requires that within             come totally and permanently dis-
30 days from the date the letter is                abled, the Secretary discharges the ob-
mailed, the borrower repay any prin-               ligation of the borrower and any en-
cipal amount for which the borrower is              dorser to make any further payments
ineligible and any accrued interest, in-            on the loan.
cluding interest subsidized by the Sec-                (2) Except as provided in paragraph
retary, through the previous quarter.               (b)(3)(i) of this section, a borrower is
   (3) If a borrower fails to comply with          not considered totally and perma-
the demand letter described in para-               nently disabled based on a condition
graph (e)(2) of this section, the bor-             that existed at the time the borrower
rower is in default on the entire loan.            applied for the loan unless the bor-
   (4) A borrower may not consolidate a            rower's condition substantially dete-
loan under §685.220 for which the bor-             riorated after the loan was made so as
rower is wholly or partially ineligible.           to render the borrower totally and per-
   (f) Rehabilitation of defaulted loans. A        manently disabled.
defaulted Direct Loan is rehabilitated                (3)(i) For a Direct Consolidation
if the borrower makes 12 consecutive               Loan, a borrower is considered totally
on-time, reasonable, and affordable                and permanently disabled if he or she
monthly payments. The amount of                    would be considered totally and perma-
such a payment is determined on the                nently disabled under paragraphs (b) (1)
basis of the borrower's total financial            and (2) of this section for all of the
circumstances. If a defaulted loan is re-          loans that were included in the Direct
habilitated, the Secretary instructs               Consolidation Loan if those loans had
any credit bureau to which the default             not been consolidated.
was reported to remove the default                    (ii) For the purposes of discharging a
from the borrower's credit history.                loan under paragraph (b)(3)(i) of this
(Authority: 20 U.S.C. 1087a   et seq.)             section, provisions in paragraphs (b) (1)
[59 FR 61690, Dec. 1, 1994,   as amended at 64     and (2) of this section apply to each
FR 57961, Oct. 27, 1999; 64    FR 59043, Nov. 1,   loan included in the Direct Consolida-
1999; 65 FR 65629, Nov. 1,    2000; 66 FR 34765,   tion Loan, even if the loan is not a Di-
June 29, 2001]                                     rect Loan Program loan.
                                                      (iii) If requested, a borrower seeking
§ 685.212  Discharge of a loan obliga-             to discharge a loan obligation under
     tion.                                         paragraph (b)(3)(i) of this section must
  (a) Death. (1) If a borrower (or the             provide the Secretary with the dis-
student on whose behalf a parent bor-              bursement dates of the underlying
rowed a Direct PLUS Loan) dies, the                loans.
Secretary discharges the obligation of                (c) Bankruptcy. If a borrower's obliga-
the borrower and any endorser to make              tion to repay a loan is discharged in
Case 2:19-cv-01478 Document 1-10 Filed 09/13/19 Page 1 of 2
  Off. of Postsecondary Educ., Education                                              §685.211
     (B) Fails to renew written consent               (2)(i) A borrower may not change to a
  upon the expiration of the five-year pe-          repayment plan that has a maximum
  riod for consent; or                              repayment period of less than the num-
     (C) Withdraws consent and does not             ber of years the loan has already been
  select another repayment plan.                    in repayment, except that a borrower
     (v) If a borrower defaults and the             may change to the income contingent
  Secretary designates the income con-              repayment plan at any time.
  tingent repayment plan for the bor-                 (ii) If a borrower changes plans, the
  rower but the borrower fails to provide           repayment period is the period pro-
  the required written consent, the Sec-            vided under the borrower's new repay-
  retary mails a notice to the borrower             ment plan, calculated from the date
  establishing a repayment schedule for             the loan initially entered repayment.
  the borrower.                                     However, if a borrower changes to the
                                                    income contingent repayment plan, the
  (Approved by the Office of Management and         repayment period is calculated as de-
  Budget under control number 1845-0021)            scribed in § 685.209(c)(4).
  (Authority: 20 U.S.C. 1087a et seq.)              (Authority: 20 U.S.C. 1087a et seq.)
  [59 FR 66134, Dec. 22, 1994, as amended at 60     [59 FR 61690, Dec. 1, 1994, as amended at 65
  FR 33345, June 28, 1995; 60 FR 61823, Dec. 1,     FR 65629, Nov. 1. 2000; 68 FR 75430, Dec. 31,
  1995; 61 FR 24447, May 15, 1996; 61 FR 31359,     2003]
  June 19, 1996; 64 FR 29183, May 28, 1999; 64 FR
  58972, Nov. 1, 1999]                              § 685.211 Miscellaneous        repayment
                                                          provisions.
  §685.210 Choice of repayment plan.
                                                       (a) Payment application and prepay-
    (a) Initial selection of a repayment            ment. (1) The Secretary applies any
  plan. (1) Before a Direct Loan enters             payment first to any accrued charges
  into repayment, the Secretary provides            and collection costs, then to any out-
  the borrower a.description of the avail-          standing interest, and then to out-
  able repayment plans and requests the             standing principal.
  borrower to select one. A borrower may               (2) A borrower may prepay all or part
  select a repayment plan before the loan           of a loan at any time without penalty.
  enters repayment by notifying the Sec-            If a borrower pays any amount in ex-
  retary of the borrower's selection in             cess of the amount due, the excess
  writing.                                          amount is a prepayment.
    (2) If a borrower does not select a re-            (3) If a prepayment equals or exceeds
  payment plan, the Secretary des-                  the monthly repayment amount under
  ignates the standard repayment plan               the borrower's repayment plan, the
  described in §685.208(b) for the bor-             Secretary-
  rower.                                               (i) Applies the prepaid amount ac-
    (b) Changing repayment plans. (1) A             cording to paragraph (a)(1) of this sec-
  borrower may change repayment plans               tion;
  at any time after the loan has entered               (ii) Advances the due date of the next
  repayment by notifying the Secretary.             payment unless the borrower requests
  However, a borrower who is repaying a             otherwise; and
  defaulted loan under the income con-                 (iii) Notifies the borrower of any re-
  tingent      repayment     plan    under          vised due date for the next payment.
  §685.211(d)(3)(ii) may not change to an-             (4) If a prepayment is less than the
  other repayment plan unless-                      monthly repayment amount, the Sec-
    (i) The borrower was required to and            retary applies the prepayment accord-
  did make a payment under the income               ing to paragraph (a)(1) of this section.
  contingent repayment plan in each of                 (b) Repayment incentives. To encour-
  the prior three (3) months; or                    age on-time repayment, the Secretary
    (ii) The borrower was not required to           may reduce the interest rate for a bor-
  make payments but made three reason-              rower who repays a loan under a sys-
  able and affordable payments in each              tem or on a schedule that meets re-
  of the prior three months; and                    quirements specified by the Secretary.
    (iii) The borrower makes and the Sec-              (c) Refunds and returns of title IV,
  retary approves a request to change               HEA program funds from schools. The
  plans.                                            Secretary applies any refund or return
   Case 2:19-cv-01478 Document 1-10 Filed 09/13/19 Page 2 of 2
§ 685.212                                                34 CFR Ch. VI (7-1-04 Edition)
 of title IV, HEA program funds that            cluding interest subsidized by the Sec-
 the Secretary receives from a school          retary, through the previous quarter.
 under §668.22 against the borrower's             (3) If a borrower fails to comply with
 outstanding principal and notifies the        the demand letter described in para-
 borrower of the refund or return.             graph (e)(2) of this section, the bor-
    (d) Default. (1) Acceleration. If a bor-   rower is in default on the entire loan.
 rower defaults on a Direct Loan, the             (4) A borrower may not consolidate a
 entire unpaid balance and accrued in-         loan under §685.220 for which the bor-
 terest are immediately due and pay-           rower is wholly or partially ineligible.
 able.                                            (f) Rehabilitation of defaulted loans. (1)
   (2) Collection charges. If a borrower       A defaulted Direct Loan, except for a
 defaults on a Direct Loan, the Sec-           loan on which a judgment has been ob-
 retary assesses collection charges in         tained, is rehabilitated if the borrower
 accordance with § 685.202(e).                 makes 12 consecutive, on-time, reason-
   (3) Collection of a defaulted loan. (i)     able, and affordable monthly pay-
 The Secretary may take any action au-         ments. The amount of such a payment
 thorized by law to collect a defaulted        is determined on the basis of the bor-
 Direct Loan including, but not limited        rower's total financial circumstances.
 to, filing a lawsuit against the bor-         If a defaulted loan is rehabilitated, the
 rower, reporting the default to na-           Secretary instructs any credit bureau
 tional credit bureaus, requesting the         to which the default was reported to
 Internal Revenue Service to offset the        remove the default from the borrower's
 borrower's Federal income tax refund,         credit history.
 and garnishing the borrower's wages.             (2) A defaulted Direct Loan on which
   (ii) If a borrower defaults on a Direct     a judgment has been obtained may not
 Subsidized Loan, a Direct Unsubsidized        be rehabilitated.
Loan, a Direct Unsubsidized Consolida-         (Authority: 20 U.S.C. 1087a et seq.)
 tion Loan or a Direct Subsidized Con-
solidation Loan, the Secretary may             [59 FR 61690, Dec. 1, 1994, as amended at 64
                                               FR 57961, Oct. 27, 1999; 64 FR 59043, Nov. 1,
designate the income contingent re-            1999; 65 FR 65629, Nov. 1, 2000; 66 FR 34765,
payment plan for the borrower.                 June 29, 2001; 67 FR 67081, Nov. 1, 2002]
   (e) Ineligible borrowers. (1) The Sec-
retary determines that a borrower is           § 685.212 Discharge of a loan obliga-
ineligible if, at the time the loan was              tion.
made and without the school's or the              (a) Death. (1) If a borrower (or the
 Secretary's knowledge, the borrower           student on whose behalf a parent bor-
(or the student on whose behalf a par-         rowed a Direct PLUS Loan) dies, the
ent borrowed) provided false or erro-          Secretary discharges the obligation of
neous information or took actions that         the borrower and any endorser to make
caused the borrower or student-                any further payments on the loan
   (i) To receive a loan for which the         based on an original or certified copy
borrower is wholly or partially ineli-         of the borrower's (or student's in the
gible;                                         case of a Direct PLUS loan) death cer-
   (ii) To receive interest benefits for       tificate.
which the borrower was ineligible; or             (2) If an original or certified copy of
   (iii) To receive loan proceeds for a pe-    the death certificate is not available,
riod of enrollment for which the bor-          the Secretary discharges the loan only
rower was not eligible.                        based on other reliable documentation
   (2) If the Secretary makes the deter-       that establishes, to the Secretary's sat-
mination described in paragraph (e)(1)         isfaction, that the borrower (or stu-
of this section, the Secretary sends an        dent) has died. The Secretary dis-
ineligible borrower a demand letter            charges a loan based on documentation
that requires the borrower to repay            other than an original or certified copy
some or all of a loan, as appropriate.         of the death certificate only under ex-
The demand letter requires that within         ceptional circumstances and on a case-
30 days from the date the letter is            by-case basis.
mailed, the borrower repay any prin-              (3) In the case of a Direct PLUS Con-
cipal amount for which the borrower is         solidation Loan that repaid a Direct
ineligible and any accrued interest, in-       PLUS Loan or a Federal PLUS Loan
